DETAILED ACTION
Examiner Note: The instant office action deletes claim 21 from consideration since it was cancelled in a preliminary amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1, on lines 1-2, replace "a cholesteric liquid crystal layer" with --a first
substrate and a second substrate which are opposite to each other, a cholesteric liquid
crystal layer between the first substrate and the second substrate, a horizontally-
oriented alignment layer between the cholesteric liquid crystal layer and the first
substrate, and another horizontally-oriented alignment layer between the cholesteric
liquid crystal layer and the second substrate; --.

Claim 17, on lines 2-3, replace "a cholesteric liquid crystal layer" with --a first
substrate and a second substrate which are opposite to each other, a cholesteric liquid
crystal layer between the first substrate and the second substrate, a horizontally-
oriented alignment layer between the cholesteric liquid crystal layer and the first
substrate, and another horizontally-oriented alignment layer between the cholesteric

Authorization for this examiner's amendment was given in a correspondence with
applicant’s representative, Michael J. Musella on 12/17/2021 (copy of the
correspondence was previously provided). 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “ A pressure sensor, comprising: a liquid crystal cell comprising a first substrate and a second substrate which are opposite to each other, a cholesteric liquid crystal layer between the first substrate and the second substrate, a horizontally-oriented alignment layer between the cholesteric liquid crystal layer and the first substrate, and another horizontally-oriented alignment layer between the cholesteric liquid crystal layer and the second substrate; a liquid crystal state
detector module and a pressure finder module, wherein the liquid crystal cell comprises a pressure receiving surface; the liquid crystal state detector module is configured to detect a liquid crystal arrangement state in the cholesteric liquid crystal layer in a situation where a pressure is applied on the pressure receiving surface of the liquid crystal cell; and the pressure finder module is configured to find a value of the pressure corresponding to the liquid crystal arrangement state from a pre-stored correspondence table” including the remaining limitations.

Claims 2-16 and 18-20 are allowable, at least, because of their dependencies.
Examiner Note; The closest found Prior Art reference to the claims is found in Gross (US Patent No. 6,606,540) who discloses: a pressure sensor (title), comprising: a liquid crystal cell (col. 2, lines16-18, the LC is inside of a structure (cell)) comprising a cholesteric liquid crystal layer (col. 2, line 51-55), a liquid crystal state detector module (image sensor) (col. 2, lines 57-60, image sensor detects light coming 
However, the structure of Gross is a robotic hand without the claimed cell structure of claim 1 which includes alignment layers not found in or usable in the robotic hand of Gross.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879